Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Drew Berweger on 2/24/2022.

The application has been amended as follows: 

Cancel Claims 8-11



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is US 7861376 which teaches a similar damped hinge. Independent claim 1 has been amended to require direct connections in numerous connections of the four-bar linkage. Additionally, claim 1 has been amended to require the damping element has said first end directly connected in an articulated manner to at least one lever of said first four-bar linkage and said second end directly connected  in an articulated manner to at least one lever of said second four-bar linkage, wherein said at least one damping element is adapted to assume the extended configuration  at the closed configuration and the retracted configuration at the open configuration of said hinge, and wherein said at least one damping element has said first end directly connected  in an articulated manner to a tab of the first portion of said first lever that protrudes toward said coupling element at the articulation pivot of said first lever to said coupling element and said second end directly connected  in an articulated manner to an extension of said fourth lever that protrudes beyond the articulation pivot of said fourth lever with the second portion of said first lever. These limitations, in combination with all the other limitations of independent claim 1, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677